In the dissenting opinion filed in this case reference is made to various facts as justifying an inference of a contemporaneous construction of section 7, article 11, Const. of Md., supporting the author's construction of that provision. No reference was made in the opinion of the court to such facts, for the reason that they are not shown by the record, and are not of such a character as to permit this court to take judicial notice of them, and it is the unvarying practice of this court not to consider facts, the existence of which must be shown by proof, unless such proof or a substitute therefor appears in the record. I am authorized to say that the judges who concurred in the majority opinion concur in this expression. *Page 290